Exhibit 10.4









--------------------------------------------------------------------------------







SHAREHOLDERS AGREEMENT    
BY AND AMONG
AMERICAN WOODMARK CORPORATION
AND
THE SHAREHOLDERS
SET FORTH ON THE SIGNATURE PAGES HERETO


DATED AS OF NOVEMBER 30, 2017



--------------------------------------------------------------------------------






SHAREHOLDERS AGREEMENT
THIS SHAREHOLDERS AGREEMENT, dated as of November 30, 2017 (this “Agreement”),
is made by and among American Woodmark Corporation, a Virginia corporation (the
“Company”), and the Persons identified as “Shareholders” on the signature pages
hereto (each, a “Shareholder” and collectively, the “Shareholders”).
WHEREAS, concurrently with the execution of this Agreement, the Company,
Alliance Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of
the Company, RSI Home Products, Inc., a Delaware corporation (the “Acquired
Company”), and Ronald M. Simon, as the Stockholder Representative, are entering
into an Agreement and Plan of Merger (as it may be amended from time to time,
the “Merger Agreement”) pursuant to which, at the Effective Time, the Company
will acquire all of the issued and outstanding capital stock of (and all other
equity interests in) the Acquired Company;
WHEREAS, as a result of and immediately following the consummation of the
transactions contemplated by the Merger Agreement, each of the Shareholders
shall own the number of shares of Common Stock set forth opposite such
Shareholder’s name on Annex I hereto, as the same may be amended to reflect any
change in the actual number of shares of Common Stock to be issued to the
Shareholders at Closing pursuant to the Merger Agreement, as applicable; and
WHEREAS, in connection with the consummation of the transactions contemplated by
the Merger Agreement, the Company and each Shareholder desires to enter into
this Agreement to set forth certain rights and obligations of the Company and
the Shareholders.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Shareholders hereby agree as follows:
Article I
DEFINITIONS
SECTION 1.1    Certain Defined Terms.
(a)    Capitalized terms used and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Merger Agreement.
(b)    For purposes of this Agreement, the following terms shall have the
following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“Acquired Company” has the meaning assigned to such term in the recitals.
“Agreement” has the meaning assigned to such term in the recitals.
“Beneficial Ownership” by a Person of any securities includes ownership by any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term “beneficial ownership” as defined in Rule 13d-3 adopted by the SEC
under the Exchange Act. For purposes of this Agreement, a Person shall be deemed
to Beneficially Own any securities Beneficially Owned by its Affiliates
(including as Affiliates for this purpose its officers and directors) or any
Group of which such Person or any such Affiliate is or becomes a member. The
terms “Beneficially Own” and “Beneficially Owned” shall have correlative
meanings to “Beneficial Ownership.”
“Calabrese” means Mr. Alexander G. Calabrese.
“Chosen Courts” has the meaning assigned to such term in Section 5.7.
“Common Stock” means the common stock of the Company, no par value, and any
securities into which such common stock may hereafter be reclassified.
“Company” has the meaning assigned to such term in the recitals.
“Company Board” means the Board of Directors of the Company.
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management or policy of a Person, whether
through the ownership of voting securities, by contract, as a general partner,
as trustee or executor, or otherwise.
“Controlled Affiliate” of any Person means a Person that is directly or
indirectly controlled by such other Person.
“Effective Time” has the meaning set forth in the Merger Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Governmental Authority” means any governmental or quasi-governmental authority,
body, department, commission, board, bureau, agency, division, court or other
instrumentality, whether foreign or domestic, of any country, nation, republic,
federation or similar entity or any state, county, parish, municipality,
jurisdiction or other political subdivision thereof.
“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.
“Key Company Employee” means any “director”-level or above employee (Salary
Grade 10 or above).
“Law” means any federal, state, provincial, territorial, local, foreign,
international or multinational treaty, constitution, statute or other law,
ordinance, rule or regulation.
“Merger Agreement” has the meaning assigned to such term in the recitals.
“Organizational Documents” means, with respect to any Person, such Person’s
articles of association, articles or certificate of incorporation, formation or
organization, bylaws, limited liability company agreement, partnership
agreement, declaration of trust or other constituent document or documents, each
in its currently effective form as amended from time to time.
“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
Governmental Authority, or any Group comprised of two or more of the foregoing.
“SEC” means the U.S. Securities and Exchange Commission.
“Simon” means Mr. Ronald M. Simon.
“Shareholder” has the meaning assigned to such term in the Recitals and, for the
avoidance of doubt, shall be deemed to include any Person that has, pursuant to
the terms of the Merger Agreement, executed and delivered to the Company a
joinder to this Agreement in the form attached hereto as Annex II.
“Standstill Termination Date” means, after the Effective Time, the date the
Shareholders, in the aggregate, Beneficially Own five percent (5%) or less of
the then outstanding shares of Common Stock, such percentage being subject to
adjustment for any stock split, stock dividend, reclassification or
recapitalization.
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at any
time directly or indirectly owned by such Person.
“Voting Securities” means, at any time, shares of any class of capital stock of
the Company which are then entitled to vote generally in the election of
directors of the Company.
SECTION 1.2    Other Definitional Provisions. The headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. No party hereto, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions hereof, and all provisions of this Agreement shall be
construed according to their fair meaning and not strictly for or against any
party. Unless otherwise indicated to the contrary herein by the context or use
thereof: (i) the words, “herein,” “hereto,” “hereof” and words of similar import
refer to this Agreement as a whole, and not to any particular section,
subsection, paragraph, subparagraph or clause contained in this Agreement; (ii)
masculine gender shall also include the feminine and neutral genders, and vice
versa; (iii) words importing the singular shall also include the plural, and
vice versa; (iv) the words “include,” “includes,” “including” and “inclusive of”
shall be deemed to be followed by the words “without limitation”; (v) the word
“will” shall be construed to have the same meaning as the word “shall”; (vi) the
phrase “to the extent” shall mean the extent or degree to which a subject or
thing extends, and shall not simply be construed to mean the word “if”; and
(vii) the term “or” shall not be exclusive.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES
SECTION 2.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Shareholder (i) that it has been duly organized
and is existing under the laws of the Commonwealth of Virginia, (ii) that it has
all requisite corporate power and authority, and has received all requisite
approvals to complete the transactions contemplated hereby, (iii) this Agreement
has been duly authorized, executed and delivered by the Company and constitutes
a valid and binding agreement enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity and (iv) that the execution and delivery of
this Agreement by the Company and the performance by the Company of its
obligations hereunder do not result in any violation of the Company’s
Organizational Documents.
SECTION 2.2    Representations and Warranties of Each Shareholder. Each
Shareholder, on a several and not joint basis, hereby represents and warrants to
the Company (i) that if it is not a natural person, it has been duly organized
and is existing under the laws of its jurisdiction of formation, (ii) that it
has all requisite power and authority and has received all requisite approvals
to complete the transactions contemplated hereby, (iii) that this Agreement has
been duly authorized, executed and delivered by such Person and constitutes a
valid and binding agreement of such Person enforceable against such Person in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity, (iv) that the
execution and delivery of this Agreement by such Shareholder and the performance
by such Shareholder of his or its obligations hereunder do not, if such
Shareholder is not a natural person, result in any violation of such
Shareholder’s Organizational Documents, and (v) as of immediately after the
Effective Time, that he or it shall not Beneficially Own any shares of Common
Stock or other securities of the Company other than as listed on Annex I hereto
as of the Effective Time.
ARTICLE III    
STANDSTILL
SECTION 3.1    Standstill Restrictions. Until the occurrence of the Standstill
Termination Date, without the consent of the Company Board, each Shareholder
shall not, and each Shareholder shall cause each of its respective Controlled
Affiliates not to, directly or indirectly:
(a)    acquire, offer to acquire, or agree to acquire, directly or indirectly,
by purchase or otherwise, or sell short or agree to sell short, directly or
indirectly, any Voting Securities or direct or indirect rights to acquire any
Voting Securities (or any derivative based on or relating to such securities) of
the Company, or of any successor to or person in control of the Company, or any
assets of the Company or any division thereof or of any such successor or
controlling person, other than as a result of any stock split, stock dividend or
distribution, other subdivision, reorganization, reclassification or similar
capital transaction involving equity securities of the Company; provided,
however, that nothing in this Section 3.1(a) shall prohibit or restrict any
Shareholder from acquiring or, to the extent applicable, exercising any Voting
Securities (or any derivative based on or relating to such securities) of the
Company, or of any successor to or person in control of the Company, to the
extent issued or granted to such Shareholder by the Company as compensation for
serving on the Company Board or otherwise pursuant to any compensation plans of
the Company;
(b)    seek or propose to influence or control the management or policies of the
Company, make or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the rules of the SEC) to
vote any Voting Securities, make or propose any shareholder proposal, or seek to
advise or influence any person or entity with respect to the voting of any
Voting Securities of the Company or any voting securities of any Subsidiary
thereof;
(c)    make any public announcement with respect to, or submit (publicly or
otherwise) a proposal for or offer of (with or without conditions) or otherwise
participate in (unless such participation is consistent with a recommendation of
the Company Board regarding the same), any merger, consolidation, amalgamation,
scheme of arrangement, dual listed structure, share exchange, tender offer,
exchange offer, stock or asset purchase, recapitalization, reorganization,
disposition, business combination or other extraordinary transaction involving
the Company or any Subsidiary thereof or any of their securities or assets;
(d)    seek election of or seek to place a director on the Company Board, or
seek the removal of any director of the Company, or seek to call, request the
call of or call any meeting of the shareholders of the Company, or execute any
written consent in lieu of a meeting of the shareholders of the Company, or make
a request for a list of the Company’s shareholders;
(e)    other than as contemplated by this Agreement, deposit any Voting
Securities in a voting trust or similar arrangement, or subject any Voting
Securities to any voting agreement or pooling arrangement, or grant any proxy,
designation or consent with respect to any Voting Securities (other than to a
designated representative of the Company pursuant to a proxy or consent
solicitation on behalf of the Company Board);
(f)    enter into any discussions, negotiations, arrangements or understandings
with or advise or assist, whether through financing or otherwise, any third
party with respect to any of the foregoing, or otherwise form, join or in any
way engage in discussions relating to the formation of, or participate in, a
Group in connection with any of the foregoing; or
(g)    contest the validity of this Section 3.1 (including this sentence) or
publicly disclose, or cause or facilitate the public disclosure of, any intent
or proposal to seek any amendment, waiver or consent with respect to the
requirements of this Section 3.1;
provided that the prohibition in Section 3.1(a) shall not apply to acquisitions
of Common Stock or other Voting Securities by any Shareholder or any of its
Controlled Affiliates through a transaction in which such Shareholder or any of
its Controlled Affiliates acquires, in the ordinary course, a previously
unaffiliated business entity that, unknown to such Shareholder or any of its
Controlled Affiliates after reasonable investigation, Beneficially Owns shares
of Common Stock or other Voting Securities, or any securities convertible into,
or exercisable or exchangeable for shares of Common Stock or other Voting
Securities, at the time of the consummation of such acquisition, and provided,
further that, notwithstanding anything to the contrary herein, the restrictions
set forth in this Section 3.1 shall immediately terminate and be of no further
effect in the event that the Company enters into a definitive agreement with
respect to, or publicly announces that it plans to enter into a definitive
agreement with respect to, any transaction involving all or a majority of the
Company’s Common Stock and/or other Voting Securities, or all or substantially
all of the Company’s assets, or all or substantially all of the assets
comprising the Company’s business (in all events, whether by merger,
consolidation, business combination, tender or exchange offer, recapitalization,
restructuring, sale, equity issuance or otherwise).
ARTICLE IV    
NON-COMPETITION AND NON-SOLICITATION
SECTION 4.1    Special Representations of Simon and Calabrese. Simon and
Calabrese hereby represent as follows:
(a)    that they are owners of the Acquired Company;
(b)    that they are selling all or substantially all of their ownership
interest in the Acquired Company and have received good and substantial
consideration for such interests;
(c)    that the sale of their ownership interest in the Acquired Company
includes its good will;
(d)    that they understand that their agreement not to compete against the
Company or solicit the Company’s employees pursuant to this Article IV is a
material pre-requisite to the Merger;
(e)    that they will not work as employees of the Company;
(f)    that the Acquired Company presently does business throughout the entire
United States and presently has employees working throughout the United States;
and
(g)    that the restrictions in this Article IV are reasonable and may be
enforced in the Chosen Courts, as provided in Section 5.10 below through an
injunction.
SECTION 4.2    Non-Competition.
(a)    Until the three (3) year anniversary of the Closing Date, Simon and
Calabrese each hereby agree that they shall not, either individually or jointly
(and shall not cause their Affiliates to), engage, directly or indirectly
(whether as an officer, director, securityholder, owner, co-owner, partner,
promoter, employee, agent, independent contractor, representative, consultant,
investor, advisor, manager or otherwise), in any business activities that
compete with the business activities engaged in by the Acquired Company and its
subsidiaries as of the date hereof, which is defined as the manufacture, sale
and distribution of kitchen and bathroom cabinets and related products; provided
that, Calabrese shall not be deemed to have violated this Section 4.2(a) by
engaging in the business engaged in by RSI Holding LLC, RSI Communities LLC and
their respective subsidiaries as of the date hereof or any extension thereof
reasonably related to such business; provided further that, it shall not be a
violation of this Section 4.2(a), and Simon and Calabrese and any of their
respective Affiliates shall not be prohibited in any manner from, directly or
indirectly acquiring, holding or otherwise investing in, or Beneficially Owning,
securities of any Person through any employee benefit plan or pension plan.
(b)    The covenants contained in this Section 4.2 shall be deemed to apply
separately to any of the 50 states of the United States of America and the
District of Columbia. It is the desire and intent of the parties hereto that the
provisions of this Section 4.2 shall be enforced to the fullest extent permitted
under the Laws and public policies of each jurisdiction in which enforcement is
sought. Simon and Calabrese acknowledge both that the Acquired Company does
business throughout the United States and the reasonableness of this covenant.
SECTION 4.3    Non-Solicitation. Until the three (3) year anniversary of the
Closing Date, Simon and Calabrese each hereby agree that they shall not, either
individually or jointly (and shall not cause their Affiliates to), solicit,
induce, or attempt to solicit or induce, directly or indirectly, any Key Company
Employee to leave the employment of the Company or the Acquired Company or
accept employment or involvement with any Person; provided that, nothing in this
Section 4.3 shall be deemed to prevent any Affiliate of Simon or Calabrese from
hiring (i) any Key Company Employee whose employment has been terminated by the
Company or the Acquired Company (including, without limitation, as a result of
any internal restructuring after and in connection with the transactions
contemplated by the Merger Agreement) or (ii) any Key Company Employee whose
employment has been terminated by the Key Company Employee if 180 days have
passed from the date of termination.
SECTION 4.4    Judicial Authority. If any Chosen Court determines that any
provision of Section 4.2 or 4.3 is unenforceable, such Chosen Court will have
the power to reduce the scope, duration or area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid, enforceable and
reasonable and that comes closest to express the intention of the invalid or
unenforceable term or provision and, in reduced form, such provision shall be
enforceable; provided that, it is the intention of the parties that the
provisions of Section 4.2 and Section 4.3 shall not be terminated, unless so
terminated by a Chosen Court, but shall be deemed amended only to the extent
required to render them valid and enforceable, and such amendment to apply only
with respect to the operation of Section 4.2 and Section 4.3 in the jurisdiction
of the Chosen Court that has made such an adjudication.
SECTION 4.5    Remedies. Simon and Calabrese acknowledge and agree that any
breach of this Article IV will result in irreparable harm to the Company for
which there will be no remedy at law, and they consent to an injunction in favor
of the Company by a Chosen Court as permitted by Section 5.10 below without
prejudice to any other right or remedy to which the Company may be entitled.
Simon and Calabrese further acknowledge that the Company may recover its
reasonable attorneys fees and costs from them if it prevails substantially in
any action under this Article IV.
ARTICLE V    
MISCELLANEOUS
SECTION 5.1    Term; Termination. This Agreement will be effective as of the
Closing Date. In the event that the Merger Agreement is terminated in accordance
with Article X thereof, this Agreement shall terminate on the date of the
delivery of the notice of such termination. Otherwise, the provisions of this
Agreement shall terminate as follows: (i) Article III shall terminate in
accordance with its terms; (ii) Article IV shall terminate upon the three year
anniversary of the Closing Date; and (iii) Article I (to the extent defined
terms are used in this Article V), Article II and this Article V shall survive
any termination. Nothing herein shall relieve any party from any liability for
the breach of any provisions set forth in this Agreement.
SECTION 5.2    Successors, Assigns; Transferees and Third Party Beneficiaries.
This Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their permitted successors, assigns and transferees. No party
to this Agreement may assign or delegate, by operation of law or otherwise, all
or any portions of its rights, obligations or liabilities under this Agreement
(i) with respect to any assignment or delegation by the Shareholders, without
the prior written consent of the Company, or (ii) with respect to any assignment
or delegation by the Company, without the prior written consent of the
Shareholders holding a majority of the shares of Common Stock or other Voting
Securities then Beneficially Owned by the Shareholders in the aggregate. Each
Shareholder shall inform the Company of, and the Company shall be entitled to
rely upon, the names, addresses and other contact details of each Shareholder in
Annex I hereto. This Agreement shall be binding upon and inure solely to the
benefit of each party and its permitted successors, assigns and transferees and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.
SECTION 5.3    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given by delivery in
person, by facsimile, E‑mail or by reputable overnight courier service (charges
prepaid) and shall be deemed given when so delivered personally, by facsimile or
by electronic mail or one day after being sent by overnight courier, to the
other parties hereto as follows:
(i)    To the Company:
American Woodmark Corporation
3102 Shawnee Drive
Winchester, Virginia 22601
Attention: M. Scott Culbreth
Facsimile: 540-665-9251
E-mail: SCulbreth@Woodmark.com
with a copy (which shall not constitute notice to the Company) to:
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
Attention: James M. Anderson III
Facsimile: 804-775-1061
E‑mail: jmanderson@mcguirewoods.com
(ii)    To the Shareholders, to their respective addresses specified in Annex I
hereto.
(iii)    To such other address for any party as it may specify by like notice.
SECTION 5.4    Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.
SECTION 5.5    Entire Agreement. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.
SECTION 5.6    Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.
SECTION 5.7    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to the conflicts of law rules of such State. Each of the Company and each
Shareholder irrevocably submits to the exclusive jurisdiction of (a) the Circuit
Court of the City of Winchester in the Commonwealth of Virginia, and (b) the
United States District Court for the Western District of Virginia (collectively,
the “Chosen Courts”), for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each of
the Company and each Shareholder agrees to commence any action, suit or
proceeding relating hereto either in the United States District Court for the
Western District of Virginia or if such suit, action or other proceeding may not
be brought in such Chosen Court for jurisdictional reasons, in the Circuit Court
of the City of Winchester in the Commonwealth of Virginia. Each of the Company
and each Shareholder further agrees that service of any process, summons, notice
or document by U.S. registered mail to such party’s respective address set forth
herein shall be effective service of process for any action, suit or proceeding
in Virginia with respect to any matters to which it has submitted to
jurisdiction in this Section 5.7. Each of the Company and each Shareholder
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Circuit Court of the City of Winchester in the
Commonwealth of Virginia, or (ii) the United States District Court for the
Western District of Virginia, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such Chosen Court that any such
action, suit or proceeding brought in any such Chosen Court has been brought in
an inconvenient forum. Each of the Company and each Shareholder irrevocably
waives any objections or immunities to jurisdiction to which it may otherwise be
entitled or become entitled (including, without limitation, sovereign immunity,
immunity to pre-judgment attachment, post-judgment attachment and execution) in
any legal suit, action or proceeding against it arising out of or relating to
this Agreement or the transactions contemplated hereby which is instituted in
any such Chosen Court. The parties agree that a final trial court judgment in
any such suit, action or other proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law; provided, however, that nothing in the foregoing
shall restrict any party’s rights to seek any post-judgment relief regarding, or
any appeal from, such final trial court judgment. Each of the parties hereto
agrees that service of process, summons, notice or document by registered mail
addressed to it at the addresses set forth in Section 5.3 shall be effective
service of process for any suit, action or proceeding brought in any such Chosen
Court. The parties agree that service of process may also be effected by
certified or registered mail, return receipt requested, or by reputable
overnight courier service, directed to the other party at the addresses set
forth herein in Section 5.3, and service so made shall be completed when
received.
SECTION 5.8    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY.
SECTION 5.9    Severability. In the event that any provision of this Agreement
or the application thereof becomes or is declared by a Chosen Court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the greatest extent possible, the
economic, business and other purposes of such void or unenforceable provision.
SECTION 5.10    Specific Performance. The parties hereto agree that irreparable
damage would occur and that the parties would not have an adequate remedy at law
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor
and that the right of specific enforcement is an integral part of this Agreement
and without that right, none of the Shareholder or the Company would have
entered into this Agreement. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in the Chosen
Courts, this being in addition to any other remedy to which they are entitled at
law or in equity, without proof of damages or otherwise (and each party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy), this being in addition to any other remedy to which such
party is entitled at law or in equity. The parties further agree not to assert
that a remedy of specific enforcement by any Shareholder or the Company is
unenforceable, invalid, contrary to Law or inequitable for any reason, and not
to assert that a remedy of monetary damages would provide an adequate remedy or
that any Shareholder or the Company otherwise have an adequate remedy at law.
The parties further acknowledge and agree that it is their anticipation and
expectation that specific enforcement will be the primary remedy in the event
that any of the provisions of this Agreement are not performed in accordance
with their specific terms or are otherwise breached.
SECTION 5.11    Counterparts; Facsimile Delivery. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Any signature
page delivered by facsimile or electronic image transmission shall be binding to
the same extent as an original signature page. Any party that delivers a
signature page by facsimile or electronic image transmission shall deliver an
original counterpart to any other party that requests such original counterpart.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


COMPANY:


American Woodmark Corporation




By: /s/ S. Cary Dunston    
Name: S. Cary Dunston
Title: President, Chief Executive Officer
and Chairman of the Board






SHAREHOLDERS:






/s/ Ronald M. Simon    
Ronald M. Simon, individually and as Trustee of The Ronald M. Simon Declaration
of Trust dated as of December 19, 2008






The Simon Foundation for Education and Housing


By: /s/ Gary Singer    
Name: Gary Singer
                         Title: Chairman








/s/ Alexander G. Calabrese    
Alexander G. Calabrese, individually and as Trustee of the Calabrese Family
Trust u/a/d June 14, 2010


    





JOINDER TO SHAREHOLDERS AGREEMENT




This Joinder to Shareholders Agreement, dated as of December 20, 2017, is being
delivered by the undersigned pursuant to the terms of that certain Agreement and
Plan of Merger, dated as of November 30, 2017, among RSI Home Products, Inc., a
Delaware corporation, American Woodmark Corporation, a Virginia corporation (the
“Company”), Alliance Merger Sub, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company, and Ronald M. Simon, solely in his capacity as the
Stockholder Representative. Capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in that certain Shareholders Agreement,
dated as of November 30, 2017 (the “Shareholders Agreement”), by and among the
Company and the Shareholders party thereto.


By executing and delivering this Joinder to Shareholders Agreement, the
undersigned hereby acknowledges and agrees that it shall be deemed to be a party
to, and a Shareholder under, the Shareholders Agreement as of the date hereof
and shall be, and agrees to be, bound by all of the terms, provisions and
conditions applicable to Shareholders under the Shareholders Agreement.


[Signature Page Follows]





IN WITNESS WHEREOF, the undersigned has executed this Joinder to Shareholders
Agreement as of the date first noted above.


                        
BIC Investors, LLC




By: /s/ William Shutzer________
Name: William Shutzer
Title: Manager






ACCEPTED AND AGREED as of the date first above written:


American Woodmark Corporation




By: /s/ S. Cary Dunston    
Name: S. Cary Dunston
Title: President, Chief Executive Officer
and Chairman of the Board






    

